417 F.2d 1337
69-2 USTC  P 9739
Henry ZOOLOOMIAN, Petitioner, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent, Appellee.
No. 7415.
United States Court of Appeals First Circuit.
Nov. 25, 1969.

Henry Zooloomian, pro se.
Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Elmer J. Kelsey and Michael L. Paup, Attys., Department of Justice, Washington, D.C., on brief, for appellee.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The decision of the Tax Court is affirmed under Local Rule 5 on the opinion of Judge Irwin.  Donovan v. Commissioner of Internal Revenue, 1 Cir., 1966, 359 F.2d 64.